IN THE COURT OF APPEALS OF TENNESSEE
                               AT JACKSON
                                   February 20, 2014 Session

              TONIE V. PETERSON v. GLENN E. LEPARD ET AL.

                                Circuit Court for Shelby County
                                         No. CT002421




                  No. W2013-00367-COA-R3-CV - Filed March 20, 2014


                                SEPARATE CONCURRENCE

                                    ______________________


ALAN E. HIGHERS, P.J.,W.S., concurring separately



        Because the requirements of Tennessee Code Annotated section 27-5-103 were clearly not
met in this case, I concur fully in the result reached in this case. However, I write separately again
to express my disagreement with this Court’s holding in Bernatsky v. Designer Baths & Kitchens,
L.L.C., No. W2012-00803-COA-R3, 2013 WL 593911 (Tenn. Ct. App. Feb. 15, 2013) namely, that
the statutory requirement of giving “bond with good security” for “the cost of the cause on appeal”
is not satisfied by paying an initial filing fee. I find the statute unambiguous, and therefore, there is
no need to attempt to discern legislative intent based upon the less than compelling legislative history
of various statutory schemes relied upon by the majority in Bernatsky.




                                                                _________________________________
                                                                ALAN E. HIGHERS, P.J., W.S.